DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-8, 12, 15, 17, 18, and 20 have been amended, and Claims 2, 3, 16, and 21-24 have been cancelled.
Currently Claims 1, 4-15, and 17-20 are pending and prosecuted.

Allowable Subject Matter
Claims 1, 4-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent Claims 1 and 20.

Tanikame et al., US Patent Publication 2009/0303169, teaches a scanning driver circuit 110 comprises of a shift register portion 111 and a  logical circuit portion 112, where a shift register STP is connected to Negative AND circuits 112 and a negative logical circuit 115, and are configured to provide a signal on the initialization control line AZM, a scanning signal on the scanning line SCLm, and a signal supplied to the display control line CLM , which are all used to for driving a row of pixels (Figures 1-4; [0127-0219];). However, Tanikame does not teach the features currently present in independent claims 1 and 20.

Kim et al., US Patent Publication 2016/0351124, teaches a gate driver comprises of a scan driver S1(n) and an emission driver EM INV.(n), where the examiner considers a stage to comprise of a scan driver and an emission driver. The A stages S1(1) to S1(n+1) are a plurality of gate driver units that are cascaded in a multi-stages series of one gate driver unit per stage, and each scan driver and emission driver EM are configured to generate scan signal Scan(n) and EM(N) to the pixel (Figures 16 and 18; [0142-0153];). However, Kim does not teach the features currently present in independent claims 1 and 20.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699